DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10-12, 15, 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear about the claimed features of claims 7, 11 and 16.  The claims do not recite structures, only conditions that would change during operation of the shock absorber.
In claim 10, “the first tube” lacks antecedence basis.
In claim 10, “the adjustable valve” should be “the first biased valve”.
In claim 11, “the air pressure” lacks antecedence basis.
In claims 12 and 15, “may be” is indefinite because it provides possibilities, not concrete structures.
In claim 18, “the first end” and “the second end” lack antecedence bases.
In claims 19 and 20, “oriented” is unclear.  Please provide the structures of the seals and explanation of “oriented”.
Due to the indefiniteness mentioned above, claims 7, 10-12, 15, 16 and 18-20 are being treated as best as possible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laird et al. (2019/0145483).
Re: claim 1, Laird shows a shock absorber, as in the present invention, comprising: 
a first tube 905 at least partially defining a first compression chamber;
a second tube 901; and
a third tube 915 within the second tube and at least partially defining a second compression chamber and a damping chamber, the damping chamber being axially between the first compression chamber and the second compression chamber, as marked below.

[AltContent: arrow][AltContent: textbox (First seal)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Damping chamber)][AltContent: textbox (Second compression chamber)][AltContent: textbox (First compression chamber)]		
    PNG
    media_image1.png
    1149
    363
    media_image1.png
    Greyscale

Re: claim 2, Laird shows a first valve 1536 permitting the adjustment of fluid pressure within the first compression chamber.
Re: claim 3, Laird shows a second valve 938 permitting the adjustment of fluid pressure within the second compression chamber.
Re: claim 4, Laird shows the fluid pressure in the first compression chamber and the fluid pressure in the second compression chamber are independently adjustable.
Re: claim 5, Laird shows an adjustable valve 216, 218 positioned in a fluid path 220 between the second compression chamber and the damping chamber.
Re: claim 6, Laird shows an adjuster 208 positioned adjacent the first tube for adjusting the adjustable valve.
Re: claim 7, Laird shows the difference between the fluid pressure in the first compression chamber and the fluid pressure in the second compression chamber governs a rate of rebound of the shock absorber.
Re: claim 14, Laird shows a shock absorber, as in the present invention, comprising:
a first tube 905 at least partially defining a first compression chamber filled with a compressible fluid;
a first valve 1536 permitting the compressible fluid to be removed from the first compression chamber and permitting additional compressible fluid to be added to the first compression chamber;
a second tube 901 at least partially defining a second compression chamber and a first damping chamber, each filled with the compressible fluid, as marked above;
a second valve 938 permitting the compressible fluid to be removed from the second  compression chamber and permitting additional compressible fluid to be added to the second compression chamber;
a third valve 218, 216 between the second compression chamber and the first damping chamber, permitting compressible fluid to flow between the second compression chamber and the first damping chamber; and 
an adjuster 208 capable of adjusting a threshold at which the third valve opens to allow compressible fluid to flow between the second compression chamber and the first damping chamber.
Re: claim 15, Laird shows fluid pressure within the first compression chamber may be set independently of fluid pressure within the second compression chamber.
Re: claim 16, Laird shows a difference between the fluid pressure in the first compression chamber and the fluid pressure in the second compression chamber governs a rate of rebound of the shock absorber.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laird et al. (2019/0145483).
Re: claim 18, Laird shows a second dynamic seal 816, 814 attached to the second end and in sealing engagement with the first end but is silent of a first dynamic seal attached to the first end and in sealing engagement with the second end.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have employed the same seal as the second dynamic seal for the first dynamic seal in order to reduce inventory of parts.
Re: claim 19, Laird shows the first dynamic seal and the second dynamic seal are respectively oriented to minimize friction between the respective seal and the respective end with which it is in sealing engagement during a compression stroke, in order for the shock absorber to work properly.
Re: claim 20, Laird shows the first dynamic seal is oriented in a first direction, up, and the second dynamic seal is oriented in a second direction, down, opposite the first direction.
Claims 8-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Laird et al. (2019/0145483) in view of Awano (2018/0281893)
Re: claim 8, Laird shows a shock absorber, as in the present invention, comprising:
a first end at least partially defining a first compression chamber filled with a compressible fluid, as marked above;
a second end at least partially defining a second compression chamber and a first damping chamber, each of the second compression chamber and the first damping chamber being filled with a compressible fluid, as marked above;
a first piston 934 that is attached in substantially fixed relationship to the second end and which is configured to reciprocate within the first end;
a second piston 202 that is attached in substantially fixed relationship to the first end and which is configured to reciprocate within the second end, wherein movement of the second piston at least partially defines the relative sizes of the second compression chamber and the first damping chamber;
a first biased valve 216, 218 configured to permit fluid flow between the second compression chamber and the first damping chamber when the force of the fluid within the second compression chamber exceeds the force of the fluid within the first damping chamber and the force of the bias on the first biased valve.
Laird lacks a second biased valve.  Awano is cited to teach a shock absorber having a biased valve V7 configured to permit fluid flow between the compression chamber L2 and the damping chamber L4 when the force of the fluid within the damping chamber L4 exceeds the force of the fluid within the compression chamber L2 and the force of the bias on the second biased valve.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the shock absorber of Laird to comprise a second biased valve such as taught by Awano in order to increase the damping capacity of the shock absorber.
Re: claim 9, Laird shows the first biased valve is adjustable.
Re: claim 10, Laird shows an adjuster 208 positioned adjacent the first tube for adjusting the adjustable valve.
Re: claim 11, Laird shows the difference between the air pressure in the first compression chamber and the air pressure in the second compression chamber governs a rate of rebound of the shock absorber.
Re: claim 12, Laird shows fluid pressure within the first compression chamber may be set independently of fluid pressure within the second compression chamber.
Re: claim 13, Awano shows a stop 66 capable of substantially preventing fluid from entering the valve V7.
Re: claim 17, Laird’s shock absorber, as rejected above, lacks a fourth valve.  Awano is cited to teach a shock absorber having a biased valve V7 configured to permit fluid flow between the compression chamber L2 and the damping chamber L4.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the shock absorber of Laird to comprise a fourth valve such as taught by Awano in order to increase the damping capacity of the shock absorber.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Barefoot (3 documents), Shipman, Laird, Vignocchi, Becker, Mochizuki, Gonzalez and Yablon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657